ACCEPTED
                                                                                       03-16-00704-CV
                                                                                             13801052
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                 11/15/2016 1:57:10 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                NO. 03-16-00704-CV
_______________________________________________
                                                                 FILED IN
               IN THE COURT OF APPEALS    3rd COURT OF APPEALS
           THIRD JUDICIAL DISTRICT OF TEXAS AUSTIN, TEXAS
                                          11/15/2016 1:57:10 PM
                      AT AUSTIN
                                              JEFFREY D. KYLE
_______________________________________________    Clerk


                           OGCI Training, Inc.,
                               Appellant

                                     v.

    Glenn Hegar, Comptroller of Public Accounts of the State of Texas;
         and Ken Paxton, Attorney General of the State of Texas,
                              Appellees.


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
  CAUSE NO. D-1-GN-14-005375, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



            UNOPPOSED, FIRST MOTION FOR
      EXTENSION OF TIME TO FILE APPELLANT’S BRIEF


TO THE HONORABLE THIRD COURT OF APPEALS:

     Appellant OGCI Training, Inc., moves pursuant to Rules 10.5(b) and

38.6(d) of the Texas Rules of Appellate Procedure, asking that this Court

grant a 45-day extension of time for filing its Appellant’s Brief from

November 30, 2016 to January 17, 2017. This Motion is UNOPPOSED by

Appellants Glenn Hegar, Comptroller of Public Accounts of the State of

Texas, and Ken Paxton, Attorney General of the State of Texas.

                                     1
                           I.   INTRODUCTION

        1.   Appellant is OGCI Training, Inc. (“Appellant”).

        2.   Appellees are Glenn Hegar, Comptroller of Public Accounts of

the State of Texas, and Ken Paxton, Attorney General of the State of Texas

(“Appellees”).

        3.   No rule provides a deadline to file this Motion to Extend. See

Tex. R. App. P. 38.6(d).

                   II. ARGUMENT & AUTHORITIES

        4.   The Court has authority under Texas Rule of Appellate

Procedure 38.6(d) to extend the time to file Appellant’s Brief. This Motion

is filed in accordance with Texas Rule of Appellate Procedure 10.5(b)(1).

        5.   Appellant’s Brief is currently due on Wednesday, November 30,

2016.

        6.   After filing the Notice of Appeal in this matter, two events

delayed the preparation of Appellant’s Brief: (a) the need for a supplemental

record to be filed, and (b) settlement discussions between the parties, which

overlapped the substitution of new counsel for Appellees, and were

ultimately not successful. Additionally, all counsel for Appellant have had

several pending deadlines and professional obligations during this period,

which have prevented completion of Appellant’s Brief by November 30.

                                      2
     7.     From the current deadline onward, Appellants request an

unopposed 45-day extension due to the pending holidays and other

deadlines, including:

            a.    offices will be closed for Thanksgiving on November

24-25, and will include out-of-town travel by counsel Kelli Todd on

November 22-25;

            b.    counsel Amanda Taylor currently has an Appellees’ Brief

due in this Court on December 2, subject to possible extension (Cause No.

03-16-00131-CV);

            c.    counsel Amanda Taylor is specially set for trial in Travis

County District Court on December 19-22, including a series of pretrial

deadlines    in   the   weeks    preceding    that     setting   (Cause   No.

D-1-FM-15-005879);

            d.    offices will be closed for the winter holidays on December

23, 26, and January 2, and will include out-of-town travel by counsel

Amanda Taylor on December 24-29; and

            e.    counsel   Jimmy        Martens     has   several   speaking

engagements during the relevant period, including the UT Annual Taxation

Conference on November 30-December 1, a tax seminar in Albuquerque on



                                     3
December 7-9, and the Houston CPA Society Annual Tax Expo on January

9, 2017.

     8.    Appellant therefore requests a 45-day extension of its

brief-filing deadline. The 45th day would end on Saturday, January 14,

2017, and the next Monday, January 16, is a Court holiday (Martin Luther

King Day). Therefore Appellant requests the deadline to file its Brief be

moved to Tuesday, January 17, 2017.

     9.    The requested extension of Appellant’s Brief deadline will not

prejudice any party.

     10.   No extensions of time have previously been requested by or

granted to Appellant regarding its Brief.

     11.   The $10.00 filing fee has been submitted in connection with this

Motion.

                               III. PRAYER

     For these reasons, Appellant respectfully prays, without any

opposition of Appellees, that this Court grant an extension of time to file

Appellee’s Brief from November 30, 2016 to January 17, 2017, which is 45

days from the current deadline.




                                      4
                             Respectfully submitted,

                             MARTENS, TODD, LEONARD, TAYLOR & AHLRICH

                             By: /s/ Amanda G. Taylor
                                   James F. Martens
                                   Texas Bar No. 13050720
                                   jmartens@textaxlaw.com
                                   Kelli H. Todd
                                   Texas Bar No. 24042046
                                   ktodd@textaxlaw.com
                                   Amanda G. Taylor
                                   Texas Bar No. 24045921
                                   ataylor@textaxlaw.com
                                   301 Congress Ave., Ste.1950
                                   Austin, TX 78701
                                   (512) 542-9898 – Telephone

                             ATTORNEYS FOR APPELLANT
                             OGCI TRAINING, INC.




                  CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify
that counsel for Appellant made a reasonable attempt to confer with all
counsel about the merits of this Motion. Jack Hohengarten, counsel for
Appellees, is unopposed to the relief requested herein.

                                   /s/ Amanda G. Taylor
                                   Amanda G. Taylor




                                     5
                    CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing
Unopposed Motion for Extension of Time has been electronically filed and
served on counsel below on November 15, 2016. See Tex. R. App. P.
9.2(c)(1), 9.5(b)(1).

     Jack Hohengarten
     300 West 15th Street, 6th Floor
     Austin, Texas 78701
     jack.hohengarten@oag.texas.gov

     Counsel for Appellees Glenn Hegar, Texas Comptroller of Public
     Accounts; and Ken Paxton, Attorney General of the State of Texas


                                 /s/ Amanda G. Taylor
                                 Amanda G. Taylor




                                   6